      Case 2:19-cv-00248 Document 1 Filed on 08/26/19 in TXSD Page 1 of 3



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION


 RICARDO CARRILLO                                     §
                                                      §
                  Plaintiff                           §
                                                      §
                                                      §   CIVIL ACTION NO.
 VERSUS                                               §
                                                      §
 MAISON INSURANCE COMPANY,                            §
                                                      §
                  Defendant                           §




                      CERTIFICATE OF INTERESTED PARTIES


       Pursuant to Rule 7.1 of the Rules of Federal Procedure, defendant, MAISON INSURANCE

COMPANY, files this Certificate of Interested Parties and respectfully submits that the following

persons and entities may have a financial interest in the outcome of this litigation:

   1. Ricardo Carrillo- Plaintiff/Insured

   2. David M. Anderson
      CARRIGAN & ANDERSON, PLLC
      101 N. Shoreline Blvd., Suite 420
      Corpus Christi, Texas 78401
      Counsel for Plaintiff, Ricardo Carrillo

   3. Stephen P. Carrigan
      CARRIGAN & ANDERSON, PLLC
      101 Shoreline Blvd., Suite 420
      Corpus Christi, Texas 78401
      Counsel for Plaintiff, Ricardo Carrillo

   4. Maison Insurance Company- Defendant

                                                  1
      Case 2:19-cv-00248 Document 1 Filed on 08/26/19 in TXSD Page 2 of 3




       MAISON INSURANCE COMPANY is a wholly and direct owned subsidiary of 1347
       Property Insurance Holdings, which is a publicly held company.

   5. Stephen R. Barry
      Barry & Company, LLC
      612 Gravier Street
      New Orleans, Louisiana 70130
      Counsel for Defendant, Maison Insurance Company


       If new parties are added, or if additional persons or entities that are financially interested

in the outcome of the litigation are identified at any time during the pendency of this litigation,

Defendant will file an amended certificate with the clerk.



                                              Respectfully submitted,

                                              BARRY & COMPANY, LLC


                                              /s/ Stephen R. Barry
                                              STEPHEN R. BARRY
                                              A Professional Law Corporation
                                              (TX Bar Roll No. 24082195)
                                              Southern District of Texas Federal ID No. 3205201
                                              612 Gravier Street
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 525-5553
                                              Facsimile: (504) 525-1909
                                              Email: sbarry@barrylawco.com
                                              Attorneys for MAISON INSURANCE COMPANY




                                                 2
      Case 2:19-cv-00248 Document 1 Filed on 08/26/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing has this date been serviced on all counsel of record in
this proceeding by:

       ( )     Hand Delivery                          ( )     Prepaid U.S. Mail
       ( )     Facsimile                              ( )     Federal Express
       (x)     Electronic Mail                        ( )     PACER or other Court notification

       New Orleans, Louisiana this 26th day of August, 2019.


                                                      /s/ Stephen R. Barry___________
                                                      STEPHEN R. BARRY




                                                  3
